DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouwer et al. (US2018/0272958).
Regarding applicant claim 1, Brouwer discloses a sensor cleaning device, comprising: 
a wiper configured to move over a surface of a sensor to remove foreign materials from 5the surface of the sensor ([0047] “cleaning device can comprise a wiper going back and forth”; [0043] “sensor and/or the lens or lens system”); and 
a movement unit connected to the wiper and comprising at least a linkage system configured to perform folding and unfolding movements, which causes the wiper to reciprocate over the surface of the sensor ([0011] “fold-in, fold-out”; [0047] “wiper reciprocating over a lens surface, driven by a rotary movement of a motor… driving shaft, with which the carrier and the cleaning device are driven”).

Regarding applicant claim 2, Brouwer discloses further comprising a drive unit that includes a motor, and a pair of upper rack bar and lower rack bar configured to be linearly moved in opposite directions by power of the motor for the folding and unfolding movements of the linkage system the movement unit ([0047] “wiper reciprocating over a lens surface, driven by a rotary movement of a motor… driving shaft, with which the carrier and the cleaning device are driven”).
Regarding applicant claim 3-4, Brouwer discloses wherein the motor and a rack bar set are connected via a gear set; wherein the gear set is configured to covert the power of the motor into a rotational force to switch the rotational force to the linear movements of the upper rack bar and the lower rack bar in the opposite directions ([0061] “via an intermediate gear on the carrier, the pinion can be driven by the motor”; [0068] “a rack 39 and a series of gears as described” Fig 4D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. (US 2018/0272958) in view of Rice et al. (US 10,173,646).

Regarding application 14, Brouwer discloses the sensor ([0044] “optical sensor”) but is silent concerning comprising a light emission sensor or an electromagnetic wave transmission/reception sensor.  
Rice et al. discloses a cleaning system for autonomous vehicle (title). Further, Rice et al. teaches the use of wipers for sensors including camera, LIDAR, and RADAR for autonomous vehicles (col. 3, lines 13-30).  
Although Brouwer is silent concerning a light emission sensor and an electromagnetic wave transmission/reception system, it would have been obvious to one of ordinary skill in the art at the time of invention to include known sensors for autonomous vehicles including light emission or electromagnetic wave sensors since these are well known in the art and would have been well within the scope of invention to substitute as taught by Rice.

Regarding applicant claim 15, Brouwer discloses an autonomous vehicle, comprising:

Brouwer is silent concerning the sensor being LIDAR.
Rice et al. discloses a cleaning system for autonomous vehicle (title). Further, Rice et al. teaches the use of wipers for sensors including camera, LIDAR, and RADAR for autonomous vehicles (col. 3, lines 13-30).  
Although Brouwer is silent concerning LIDAR, it would have been obvious to one of ordinary skill in the art at the time of invention to include any number known sensors for autonomous vehicles including LIDAR and RADAR sensors since these are well known in the art and would have been well within the scope of invention to substitute as taught by Rice.
Regarding applicant claim 16, Brouwer discloses wherein the sensor cleaning device includes a controller configured to implement switching of the vertical movement by controlling forward and reverse rotations of the drive unit ([0047] “wiper reciprocating over a lens surface, driven by a rotary movement of a motor… driving shaft, with which the carrier and the cleaning device are driven”).
Regarding applicant claim 17, Brouwer discloses wherein the sensor cleaning device includes a controller configured to implement switching of the vertical movement by controlling forward and reverse rotations of the drive unit ([0011] “fold-in, fold-out”; 
Regarding applicant claim 18, Brouwer discloses further comprising a manual button and an 5automatic button which are configured to transmit a signal to the controller ([0081] “operating button on a remote control”).
Regarding applicant claim 19, Brouwer is silent concerning comprising a washer fluid spraying device configured to spray washer fluid onto the surface of the LIDAR to be cleaned with the wiper.  
Rice discloses a number of different cleaning units including liquid cleaning unit and gas-based cleaning unit” and “that other combinations of sensors and cleaning units can be used as well” (col. 4, lines 20-56).
It would have been obvious to one of ordinary skill in the art at the time of invention to use different cleaning units for different types of sensors as taught by Rice as this would have been a design choice.
Regarding applicant claim 20, Brouwer discloses wherein the wiper is provided in the movement unit ([0047]; [0073]).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661